REQUESTED BY: Senator Rex Haberman Nebraska State Legislature 1114 State Capitol Lincoln, Nebraska 68509
Dear Senator Haberman:
Since this office represents the Department of Social Services in all of its litigation, our staff is knowledgeable of the child care center cases that go to court. Some of those in litigation come about by reason of a center or home refusal to obtain a license and thus submit to inspection. In such instances criminal charges can be filed or the county attorney and/or the Attorney General can file for an injunction under Neb.Rev.Stat. § 71-1905 (Reissue 1981). Other cases reach district court following a revocation of a license by the Department of Social Services for failure to follow regulations that protect the safety or welfare of the children. The revocation can be appealed to the Director and after a hearing and decision there can be an appeal to the district court under Neb.Rev.Stat. § 84-917
(Reissue 1981).
Our records indicate that only two or three cases a year reach the district court level. (Last year only one went to district court.) In recent years there have been none filed in county court.
In view of the fact that the present number of day care homes and centers requiring licensing generate only two or three cases a year, it is reasonable to predict that the addition of 325 providers (pre-school and employer sponsored day care) would result in a maximum of four to six cases. Such cases would be handled in conjunction with the other litigation this office is handling for the Department of Social Services and should have no substantial fiscal impact.
Very truly yours,
PAUL L. DOUGLAS Attorney General
Royce N. Harper Assistant Attorney General